Citation Nr: 1516579	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an inner ear disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).   

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

On her VA Form 9, dated April 2013, the Veteran requested a hearing before a member of the Board at the RO.  In June 2014, the Veteran requested a videoconference hearing which was scheduled for September 17, 2014.  

A notation from the day of her September 17, 2014 videoconference hearing shows that the Veteran's hearing was postponed for rescheduling due to the Veteran having a flat tire.  

There is no indication in the record that the Veteran was ever rescheduled for her Board hearing.  As such hearing has not been rescheduled, the claims must be remanded to schedule a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via video conference at her local RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




